Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN and
   KAY POE

          Plaintiffs,

   v.

   USA TAEKWONDO, INC. and
   STEVEN LOPEZ

          Defendants.


                          DEFENDANT USA TAEKWONDO, INC.’S
                        MOTION FOR PARTIAL SUMMARY JUDGMENT


          Defendant USAT, Taekwondo, Inc. (“USAT”), by and through its attorneys, hereby

   moves the Court pursuant to Fed. R. Civ. P. 56(b) for partial summary judgment on

   Counts 2, 3, 5, and 8 of Plaintiff’s Third Amended Complaint.

                                         I. Background

          This case began on April 25, 2018. [D.E. 1]. Now on their fourth complaint, Plaintiffs

   have pursued a class action, 34 federal causes of action, and six state law causes of action

   against five named defendants. See generally [D.E. 6, 68]. With two named defendants

   remaining, there are now eight federal causes of action and four re-pleaded negligence

   counts pending a recommendation for dismissal. See generally [D.E. 218, 266, 293, 319].
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 2 of 22




   Plaintiffs’ theory of liability continues to draw heavily on, often untimely, allegations of

   power, control, and malfeasance by dismissed defendants Jean Lopez, the USOC, and

   SafeSport. See e.g. [D.E. 293, ¶¶1-35, 63-107, 111-113, 125-144, 236-241, 352-376, 387-

   409, 444-452, 482-487, 500-506, 570-574]. Fact discovery closed on August 14, 2020 and

   dispositive motions are due December 4, 2020. [D.E. 335]. USAT maintains its arguments

   in its most recent motion to dismiss and objection to the magistrate’s recommendation, and

   directs this Motion for Partial Summary Judgment to the federal claims that would remain

   against USAT in the event this Court follows the Magistrate’s recommendations.1

                         II. Statement of Undisputed Material Facts

   1. Gaby Joslin’s (Joslin) USAT athlete membership expired on December 31, 2006.

   (USAT’s Appx. (UA), p. 8 Gabriela Joslin Deposition (GJD) 99:20 - 100:2, UA, p. 16

   GJD Ex. 121).

   2. Joslin competed as an independent athlete (not part of a team) in the German Open

   in 2006 and last participated in taekwondo as an athlete a few weeks after the German

   Open in 2006. (UA, p. 2 GJD 15:17 - 16:24; UA, p. 4 GJD 44:21-24). Jean Lopez

   stopped coaching her the same year. (UA, p. 7 GJD 93:12-18).

   3. During 2009, 2010, and 2011, Joslin attempted to develop a business relating to

   taekwondo with Jean Lopez and his family that never went beyond setting up an LLC.

   (UA, p. 3 GJD 37:3-23; UA p. 3 GJD 38:12-17; UA, p. 4-5 GJD 44:18 - 45:14).



   1 USAT reserves its right to seek leave to file a second motion for summary judgment
   directed to Plaintiff’s state law negligence claims in the event the Court does not follow
   the Magistrate’s recommendation that such claims should be dismissed for a second time.
   Plaintiffs’ federal claims are ripe for summary judgment.
                                                2
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 3 of 22




   4. Joslin had four to ten sexual encounters with Steven Lopez between 2006 and either

   2009 or 2010. (UA, p. 9 GJD 116:2-17, UA, p. 10 GJD 126:16-25, UA, p. 15 Steven

   Lopez Dep. (SLD) 35:15-36:7).

   5. Joslin never disclosed any allegation of misconduct against Steven Lopez until the

   filing of this lawsuit either to USAT or to law enforcement. (UA, p. 11 GJD 156:7-16, UA,

   p. 16 Plaintiffs’ Interrogatory Responses #22).

   6. Amber Means’ (Means) USAT membership ended on January 16, 2012. (UA, p.

   Hangastar, p. 20, UA, p. 35 Plaintiffs’ RFA Responses #1).

   7. Means trained at Jean Lopez’s Taekwondo studio, Elite Taekwondo, from 2004 to

   2011. (UA, p. 38 Amber Means Deposition (AMD) 29:2-6). After her departure from

   Elite, she stopped participating in Taekwondo. (UA, p. 39 AMD 41:22-25, UA, p. 39

   AMD 42:8-12).

   8. Means’ most recent allegation of misconduct against Steven Lopez, involving an

   incident at a private residence, is February 2013. (UA, p. 40-41 AMD 102:23-107:2).

   UA, p. 40-41 AMD 103:11-106:3).

   9. Means did not did not report her complaints about Steven Lopez to anyone

   connected with USAT until she disclosed them in the course of the Donald Alperstein

   and Leah Wicks investigation on April 26, 2015. (UA, p. 61 AMD Ex. 137, UA, p. 65

   Plaintiffs Response to Interrogatories #21).

   10.Mandy Meloon (Meloon) and Steven Lopez, who are approximately two years apart,

   had some kind of intimate or romantic relationship, from 1999 or 2000 when she was 18




                                                  3
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 4 of 22




   or 19 until 2006 or 2007. (UA, p. 46-47 Meloon Deposition (MMD) 67:2-17; 67:24-68:17;

   69:1-21; 71:11-15; 72: 9-12, UA, p. 14 SLD 33:1-23; UA, p. 19, 24 Hangastar, pp. 3, 8).

   11. Over the course of Meloon’s membership with USAT, she made several complaints

   and pursued an arbitration against USAT. During this time, Meloon did not include

   physical or sexual misconduct complaints about Steven Lopez in any of the following:

   (a) The written complaint made to USAT 2006 or during the subsequent settlement she

   signed with USAT in 2007. (UA, p. 48-52 MMD. 92:12-107:22, UA, p. 125-134 MMD

   Ex. 142, (UA, p. 135 Plaintiffs’ RFA Responses #5-6, UA, p. 3 (b) 2007 e-mail

   communications she had with USAT or her MySpace blog posts; (UA p. 53-54 MMD

   109:18-114:7, UA p. 136-138 MMD Ex. 144, UA p. 55-58 MMD 127:1-140:20, UA p.

   139-159 MMD Ex. 149, UA p. 160-165 MMD Ex. 150); (c) The arbitration proceeding

   she brought against USAT; (UA, p. 166-176 Steve McNally Deposition (SMD) Ex. 3, UA,

   p. 177-184 USAT011954-USAT011960); (d) The report she made about Jean Lopez to

   the Palm Bay Police Department in April 2007. (UA, p. 185 MMD Ex. 141, UA, p. 44

   MMD 11:12-18).

   12. Plaintiffs have offered internally inconsistent positions regarding USAT’s knowledge

   of Meloon’s allegations against Steven Lopez prior to 2015. They have admitted that a

   cited document by USAT is the written complaint Mandy Meloon that is the subject of

   Paragraph 120 of Dkt. 293. (UA, p. 50-52 MMD 92:12 - 107:22, UA, p. 125-134 MMD

   Ex. 142, UA, p. 135 Plaintiffs’ RFA Responses #5-6, UA p. 128-132 MMD Ex. 142).

   That document does not contain an allegation of sexual misconduct against Steven

   Lopez. But recently they have cited to a February 3, 2018 e-mail from Meloon to Steve


                                              4
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 5 of 22




   McNally in which she states, “I want to make sure that you know I officially reported it

   and (sic) in 2006 to Dave…”. (UA, p. 186 Plaintiffs’ Interrogatory Responses #11, UA, p.

   187 Plaintiffs_003805, UA, p. 193 USAT029750). The other documents cited by

   Plaintiffs that they say establish USAT’s knowledge of Meloon’s allegations against

   Steven Lopez prior to 2015 include; (a) a July 17, 2007 e-mail where she calls Steven

   Lopez her “abuser” along with five other people that include her father (James Meloon)

   and a woman who “represented” her as a non-attorney in her arbitration against USAT

   (Denise Coyle) unaccompanied by any description of abuse; (b) A July 30, 2007 Texas

   Workforce Commission Charge of Discrimination where she says she has been

   subjected to “sexual abuse, harassment, and unwelcome physical contact” by Steven

   Lopez and four other people unaccompanied by any description of abuse; (c) A

   February 13, 2011 with the subject line, “I need to report US. Olympic medalist and

   Olympic coach sexually abusing minors in Texas Importance: 1” unaccompanied by any

   description of abuse or names of abusers. (UA p. 187 Plaintiffs’ Interrogatory

   Responses #11, UA, p. 197 USOC-GIL-00023832).

   13. David Askinas, former CEO of USAT from 2006 until spring or summer of 2011,

   contemporaneously made handwritten notes about Meloon’s 2006 complaint, but did

   not note that Meloon made a complaint of any kind of misconduct against Steven Lopez

   nor did he recall a complaint against Steven Lopez. (UA, p. 198-199 USAT013992-

   USAT013993, UA, p. 210 David Askinas Deposition (DAD) 31:19-25 #33, UA, p. 210

   DAD 32:1-9, UA, p. 211 DAD 39:6-23, UA, p. 211-212 DAD 41:23-42:6, UA, p. 213-216




                                                5
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 6 of 22




   DAD 135:16-147:18, UA, p. 200-207 DAD Ex. 162, UA, p. 218-220 USAT011867-

   USAT011869).

   14. No information about misconduct by Steven Lopez is contained within a

   communication sent by USAT’s counsel, John Collins, to an independent attorney who

   reviewed the Meloon matter on behalf of the USOC. (UA, p. 217 DAD 166:19-168:11,

   UA, p. 221-224 DAD Ex. 170). Nor does discovery include any subsequent revelation of

   facts uncovered by the independent attorney relating to misconduct by Steven Lopez.

   15. Bruce Harris, former CEO of USAT from March of April 2013 to 2015, could not

   recall a complaint by Mandy Meloon against Steven Lopez any earlier then “maybe

   2014.” (UA, p. 226 Bruce Harris Deposition (BHD) 80:8- 81:1, UA, p. 227 85:17-22, UA,

   p. 215:16 -216:19).

   16. The first time specific complaints of sexual misconduct by Steven Lopez were

   memorialized in writing and received by anyone connected to USAT was via

   investigator Leah Wicks’ reports of interviews with Meloon and Means on April 26, 2015.

   UA, p. 230 Meloon report: USAT-ESI0007052, p. 2, UA, p. 61 AMD Exhibit 137).

   17. Without agreeing that they had an obligation or sufficient information to make a

   report, USAT acknowledges that former CEO’s David Askinas and Bruce Harris did not

   report either Jean or Steven Lopez to law enforcement. (UA, p. 228 BHD 170:15-

   171:20, UA., p. 209 DAD 19:8-11).

   18. In a matter unrelated to Steven Lopez or Jean Lopez, USAT retained Donald

   Alperstein as special independent disciplinary counsel on July 18, 2014. (UA, p. 66

   Plaintiffs’ RFA Responses #10, UA, p. 68-69 Stephen Hess Deposition Vol. II (SHD II)


                                               6
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 7 of 22




   45:24-48:24, UA, p. 76 SHD II Ex. 251). That agreement remained in place and

   governed his work following the posting of the Christina Johnson YouTube video on

   March 28, 2015 (Christina Johnson YouTube video available at

   https://www.youtube.com/watch?v=oLNHDArj8-8&sns=em) through the transfer of the

   Jean and Steven Lopez matters to the U.S. Center for SafeSport in March 2017. (UA, p.

   78-81 Plaintiffs’ RFA Responses #17, 33, 34, 46, UA, p. 91 SMD 88:21-23, UA, p. 121

   Donald Alperstein Deposition Vol. I (ALP I) 42:12-16, UA, p. 96-97 SMD, 118:19-119:2,

   UA, p. 102 124:13-17, UA, p. 121 ALP I 41:12-42:4).

   19. Prior to the transfer of the Steven and Jean Lopez matters to the U.S. Center for

   SafeSport, USAT CEO Keith Ferguson instructed Alperstein to report the matters to

   various U.S. law enforcement agencies. (UA, p. 87-88 SMD 31:11-32:7, UA, p. Keith

   Ferguson Deposition Vol I (KFD I) 16:19-17:15, UA, p. 20:16 -21:14, UA, p. 123 ALP I

   79:15-21).

   20. Mr. Alperstein made his reports to law enforcement in the fall of 2016 after obtaining

   the consent of the four Plaintiffs who agreed to talk to him. (UA, p. 79-80 Plaintiffs’ RFA

   Responses# 31, 33, 34, UA, p. 236 KFD I 22:5 - 24:18, UA, p. 237 Keith Ferguson

   Deposition Vol. II (KFD II) 115:1-21, UA, p. 242 KFD II Ex. 186, UA, p. 238 KFD II

   110:11-111:11, UA, p. 243-246 KFD II Ex. 184, UA, p. 240 KFD II 128:19- 129:24, UA,

   p. 247-248 Ferguson Dep. Ex. 193, UA, p. 142 KFD II 135:3-137:9, UA, p. 249-252 KFD

   II Ex. 198, UA, p. 11 GJD 153:25 - 154:3; 154:22-25, UA, p. 42 AMD 189:9 -190:23,

   UA, p. 44-45 MMD 10:2-25, UA, p. 45 13:4-21, UA, p. 44 11:1-9, UA, p. 45 14:1-7, UA,

   p. 60 HGD 21:8- 23:24, UA, p. 825 Stephen Hess Deposition Vol. I (SHD I) 95:2-18, UA,


                                                7
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 8 of 22




   p. 122 ALP I 67: 4-8, UA, p. 123 ALP I 78:20-79:14, UA, p. 123-127 ALP I 78:20-79:21,

   80:24-82:3, 95:24-96:25, UA, p. 495 USAT004582, UA, p. 253-254 USAT-

   ESI00000922, UA, p. 255-381, LEA Combined Reports).

   21. All Plaintiffs were adults for the entirety of the work Alperstein did from the spring of

   2015 to February 2017. (UA, p. 17, 19, 20 and 23 Hangastar. 1, 3, 4, and 7, UA, p. 383

   Kay Poe Deposition (KPD) 11:4-8). None of them were minors during any of the

   periods of validity for any federal claim against USAT. (UA, p. 17, 19, 20 and 23

   Hangastar pp. 1, 3, 4, 7, UA, p. 383 KPD 11:4-8).

   22. Steve McNally joined USAT in August of 2014 as Director of Marketing and

   Communications. (UA, p. 83 SMD 11:14-20). He had no role in retaining Alperstein and

   had no communication with Alperstein until after he became Executive Director on

   October 1, 2017. (UA, p. 84-86 SMD 28:5 - 30:12, UA, p. 89-90 36:3-37:25).

   23. Congress notified USAT in January 2018 that it was conducting an inquiry of

   USAT’s past handling of sexual abuse complaints, including those dealing with Jean

   and Steven Lopez. (UA, p. 826 Plaintiffs’ RFA Responses# 47, UA p. 384-386 USAT-

   ESI0032027-32029).

   24. The correspondence from Congress advises that the inquiry is being conducted

   pursuant to Rules X and XI of the United States Representatives, Committee on Energy

   and Commerce. (UA, p. 384-386 USAT-ESI0032028).

   25. McNally prepared his Congressional testimony by reviewing records at USAT and

   with the assistance of Donald Alperstein and outside general counsel (since 2013)

   Stephen Hess. (UA, p. 92-101 SMD 114:7-123:21, UA, p. 102-104 125:11-127:15, UA,


                                                 8
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 9 of 22




   p. 104-107 127:20-130:15, UA, p. 108 131:5-13, UA, p.109 132:4-24, UA, p. 110-111

   133:5–134:17; UA, p. 112 135:11, UA, p. 119 142:5, UA, p. 387 SMD Ex. 1, UA, p. 412-

   464 SMD Ex. 2, UA, p. 465-469 USAT-ESI0016054-USAT-ESI0016058, UA, p. 824

   SHD I 17:14-19 UA, p. 70 SHD II 55:25 - 56:22, UA, p. 71-74 SHD II 82:22 - 97:23, UA,

   p. 470-194 SHD II Ex. 257, UA, p. 495 UA, p. 72 USAT004582/SHD II 87:6, UA, p. 253,

   UA, p. 72 USAT-ESI000922/SHD II 89:25, (#49 UA, p. 74-75 SHD II 100:15 - 103:1).

   26. With respect his Congressional testimony about the Meloon allegation from 2006,

   Mr. McNally testified that he located documents summarizing what David Askinas had

   done, including the decision issued by the AAA Arbitrator. (UA, p. 95 SMD 117:17-20,

   UA, p. 119 142:15-24, UA, p. 166-176 SMD Ex. 3). He reviewed the Meloon settlement

   agreement referenced in his testimony. (UA, p. 96 SMD 118:2-12).

   27. Plaintiffs base their assertions that McNally provided false testimony to Congress on

   various documents and information or opinions held by various individuals. (UA, p. 496-

   502 Plaintiffs’ Interrogatory Responses #5-10, UA, p. 503-662 Docs accompanying

   RFP’s 5, 7). The dispute over the whether these documents establish falsity aside,

   there is no evidence that McNally consulted the documents or individuals advanced by

   Plaintiffs in preparing his Congressional testimony.

   28. There is no evidence to suggest that Congress considered anything relating to the

   Trafficking Victims Protection Act in connection with its 2018 inquiry to USAT.

   29. The parties agree that there is no evidence that a TVPRA enforcement action exists

   in this case. The basis of Plaintiffs’ obstruction theory is that various government actors




                                                9
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 10 of 22




    “could, should, or would” have investigated USAT but for USAT’s “lack of notification” to

    law enforcement agencies.” (UA, p. 663-666 Plaintiffs’ Interrogatory Responses, #1-5).

    30. To extent any law enforcement investigation does exist, there is no evidence of what

    statutory violations may have been contemplated by the any law enforcement agency,

    much less any TVPRA investigation. (UA, p. 663-666 Plaintiffs’ Interrogatory

    Responses, #1-5 including documents cited at #4-5).

                                        III. Legal Standard

           Summary judgment is proper when the evidence reveals no genuine issue of

    material fact and the movant is entitled to judgment as a matter of law. Markwest

    Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558 F.3d 1184, 1190 (10th Cir. 2009). The

    party moving for summary judgment must demonstrate that there is an absence of evi-

    dence in the record to support the nonmoving party’s case. Concrete Works, Inc. v. City

    & County of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994), cert. denied, 514 U.S. 1004

    (1995). A party opposing on the ground that material facts are disputed has the burden

    to demonstrate a genuine issue for trial on a material matter. Celotex Corp. v. Catrett,

    477 U.S. 317, 325 (1986); Concrete Works, 36 F.3d at 1517. A “material” fact is one

    which might affect the outcome of the dispute under the applicable law. Ulissey v.

    Shvartsman, 61 F.3d 805, 808 (10th Cir. 1995). If the nonmoving party cannot muster

    sufficient evidence to make out a triable issue of fact on its claim, a trial would be

    useless and the moving party is entitled to summary judgment as a matter of law.

    Celotex, 477 U.S. at 324; see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-52

    (1986).


                                                 10
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 11 of 22




                          IV. Elements of Plaintiffs’ Federal Claims

           Plaintiffs bring their federal causes of action (Counts 2, 3, 5, and 8) against USAT

    pursuant to 18 U.S.C. 1595(a), which states:

         An individual who is a victim of a violation of this chapter may bring a civil action
         against the perpetrator (or whoever knowingly benefits, financially or by receiving
         anything of value from participation in a venture which that person knew or should
         have known has engaged in an act in violation of this chapter) in an appropriate
         district court of the United States and may recover damages and reasonable
         attorneys fees.

    Plaintiffs have the burden of establishing that each element of each claim is timely. 2

    A.     Forced Labor: 18 U.S.C. §§ 1589(b) 1595(a)
           Count 2 (Gaby Joslin) and Count 5 (Amber Means)
           Dates of Validity: December 23, 2008-May 4, 20183

           The elements as previously set forth by the Court4 are: (1) USAT knowingly

    participated in a venture with Steven Lopez; (2) USAT knowingly benefitted from the

    venture; (3) The venture has engaged in the providing or obtaining of labor or services

    in violation of the TVPRA; and (4) USAT knew or recklessly disregarded the fact that the

    venture has engaged in the providing or obtaining of such labor or services.

    B.     Trafficking with Respect to Forced Labor: 18 U.S.C. §§ 1590(a), 1595(a)
           Count 3 (Gaby Joslin)
           Dates of Validity: May 4, 2008-May 4, 20185

    Section 1590(a) states in relevant part:

         Whoever knowingly recruits, harbors, transports, provides, or obtains by any
         means, any person for labor or services in violation of this chapter shall be fined

    2 Because the Magistrate has concurred with USAT that aiding and abetting liability is
    not contemplated by Section 1595(a), USAT does not further address it here, but
    maintains its position. [D.E. 319 at 10].
    3 D.E. 218 at 29, 38; D.E. 266 at 14-15.
    4 D.E. 218 at 29, 38; D.E. 266 at 24, 38.
    5 D.E. 218 at 31; D.E. 266 at 14-15, 26-28.


                                                  11
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 12 of 22




         under this title or imprisoned not more than 20 years, or both.

    C.     Obstruction, Attempted Obstruction, Interference with Enforcement: 18
           U.S.C. §§ 1590(b), 1591(d), 1595(a), and 2255
           Count 8 (All Plaintiffs)
           Dates of Validity: April 25, 2008-April 25, 20186

    Section 1590(b), which is the obstruction provision of the TVPRA’s unlawful transportation

    statute, above, states:

         Whoever obstructs, attempts to obstruct, or in any way interferes with or prevents
         the enforcement of this section, shall be subject to the penalties under subsection
         (a).

    Section 1591(d), which is the obstruction provision of the TVPRA statute that prohibits

    “sex trafficking of children by fraud, force, or coercion” states:

         Whoever obstructs, attempts to obstruct, or in any way interferes with or prevents
         the enforcement of this section, shall be fined under this title, imprisoned for a
         term not to exceed 25 years, or both.

                                           V. Argument

    A.     Counts 2 and 3 are Untimely

           Plaintiff Gaby Joslin’s forced labor and trafficking claims against USAT are

    untimely. As Magistrate Hegarty noted, Plaintiffs’ TVPRA claims are time-barred to the

    extent they arise out of conduct prior to May 4, 2008. [D.E. 319 at 14; see also D.E. 266

    at 28]. In its Motion to Dismiss, USAT argued that Ms. Joslin’s claims under Count 3

    were subject to dismissal Plaintiffs’ allegations related to Joslin’s 2006 travel to Bonn,

    Germany. [D.E. 294 at 11]. Magistrate Hegarty agreed that any claim based on that



    6 D.E. 218 at 42; D.E. 266 at 44. USAT assumes that the intended time period is May
    21, 2008 to May 21, 2018 as it meant to include Steve McNally’s Congressional
    testimony which occurred on May 21, 2018.
                                                  12
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 13 of 22




    allegation would be untimely, but recommended that Count 3 survive dismissal because

    Plaintiffs alleged that “transportation occurred on various occasions between 2006 and

    2010.” [D.E. 319 at 14-15]. In reality, Plaintiffs have no evidence to support any

    allegation that Joslin was subject to forced labor or trafficking by USAT – under any

    theory of TVPRA liability – after May 4, 2008.

           More specifically, Joslin was no longer a USAT athlete by the end of 2006, as her

    membership expired on December 31, 2006. [Statement of Undisputed Material Facts

    (“UMF”) at ¶ 1]. At the German Open (in Bonn) in 2006, Joslin paid her own way and

    competed as an independent athlete – not as part of the USAT team. [Id. at ¶ 2]. She

    last participated as a taekwondo athlete a few weeks later. [Id. at ¶ 2]. Jean Lopez

    stopped coaching Joslin in 2006, as well. [Id. at ¶ 2]. Though Joslin attempted to

    develop a business related to taekwondo with Jean Lopez and his family between 2009

    and 2011, that effort never went further than establishing an LLC. [Id. at ¶ 3]. Though

    Joslin allegedly had between four and ten sexual encounters with Steven Lopez

    between 2006 and either 2009 or 2010 [id. at ¶ 4], she was not an athlete for any part of

    the time that is within the statute of limitations. Crucially, Joslin did not disclose any

    allegation of misconduct by Steven Lopez – to either USAT or to law enforcement – until

    the filing of the present lawsuit. [Id. at ¶ 5]. In other words, Plaintiffs have no evidence

    that connects USAT to forced labor, trafficking, or sexual contact with Steven Lopez or

    anyone else on or after May 4, 2008. Because Plaintiffs cannot raise a genuine issue of

    material fact as to whether Counts 2 and 3 are timely, USAT is entitled to summary

    judgment on those claims.


                                                  13
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 14 of 22




           Count 3 would fail even if were timely because the objective of the transportation

    at issue must be an illegal act under the TVRPA. See e.g. Ricchio v. McLean, 853 F.3d

    553, 558 (1st Cir. 2017); Lagasan v. Al-Ghasel, 92 F. Supp. 3d 445, 454 (E.D. Va.

    2015); Ross v. Jenkins, 325 F. Supp. 3d 1141, 1165 (D. Kan. 2018). Joslin’s trafficking

    claim rests entirely on her trip to Bonn, Germany for the German Open. None of the

    facts indicate illegal transportation for this trip. Accordingly, Count 3 fails.

    B.     Absence of Obstruction Elements of Sections 1590 and 1591 (Count 8).

           As noted above, the parties agree that there is no evidence of a TVPRA

    enforcement action. [UMF ¶ 29]. As the Court has noted, the violation of the TVPRA

    must arise from obstruction of a government investigation. [D.E. 218 at 43; D.E. 266 at

    46; D.E. 319, at 15].

           Plaintiffs are proceeding on a theory that failure to report and the minimal

    references to government actors in discovery suffice to meet their burden for

    obstruction. [UMF ¶¶ 29-30]. It does not. They cannot carry their burden on Count 8 by

    suggesting that USAT failed to discharge a reporting obligation pursuant to Colorado’s

    child abuse reporting statute, C.R.S. 19-3-304, which is not alleged anywhere in the

    Third Amended Complaint. [UMF ¶ 17]. Nor can they carry their burden by generally

    citing to communications USAT did have with law enforcement agencies absent any

    indication that USAT offered false or misleading information to investigators or that it

    deliberately omitted information from a response to a governmental actor. [UMF ¶¶ 29-

    30]. Moreover, these communications do not confirm the existence of an investigation of

    any particular statutory violation. [UMF ¶¶ 29-30]. In short, Plaintiffs’ theory as to Count


                                                   14
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 15 of 22




    8 that USAT obstructed or attempted obstruction both by reporting and not reporting to

    law enforcement fails.

           Plaintiffs must prove that USAT either benefitted from participating in a venture or

    itself obstructed, attempted to obstruct, or in any way interfered with or prevented the

    enforcement of either Section 1590, the unlawful transportation statute, or Section 1591.

    Either way, proof of the underlying Section 1590(b) or Section 1591(d) obstruction or

    attempted obstruction is required as noted by Section 1595(a)’s language that the

    individual bringing a civil suit be a “victim of a violation of this chapter” (emphasis

    supplied). There is simply nothing in the record indicating that any government actor,

    including Congress, investigated, discussed investigating, or contemplated anything

    about the TVPRA with respect to USAT, the Lopez brothers, or any other relevant actor,

    let alone an enforcement of Sections 1590 or 1591 in particular. [UMF ¶¶ 19-20, 28-30]

           Even if there was some indication in discovery that an enforcement of Section

    1590 or Section 1591 was considered or pending against USAT, proof of the underlying

    obstruction pursuant to Sections 1590(b) or 1591(d) require proof of a knowing violation,

    which in turn requires awareness of one’s actions. U.S. v. Gamble, 2020 U.S. Dist.

    LEXIS 116370 at *8 (D.D.C. July 2, 2020) (discussing that in order to obtain a Section

    1591(d) conviction, the government must show that the defendant “knowingly

    obstructed or attempted to obstruct the enforcement of section 1591” and noting that

    since “the statute is silent, knowingly is the appropriate mens rea.”) (emphasis supplied)

    (citation and internal punctuation omitted). See also U.S. v. Brinson, 772 F.3d 1314,

    1327-28 (10th Cir. 2014) (upholding a Section 1591(d) conviction where the defendant


                                                  15
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 16 of 22




    “tried to prevent a subpoenaed witness…from testifying before a federal grand jury”).

    Section 1590(b), with language that is nearly identical to Section 1591(d), also requires

    a “knowing” mens rea. See U.S. v. Ray, 704 F.3d 1307, 1312 (10th Cir. 2013)

    (remarking that “criminal statutory provisions should not be read to impose strict

    liability and should instead be construed as carrying a mens rea element when they

    are silent” (internal quotation marks omitted)

           Accordingly, in order to carry their burden on Count 8, Plaintiffs must identify a

    triable issue of fact as to the existence of a knowing Section 1591(d) or a Section

    1590(b) violation. To that end, Plaintiffs have cited to various communications that

    individuals acting on behalf of USAT had with law enforcement agencies or USAT’s

    internal communications. [UMF ¶ 29-30]. They have yet to identify the obstruction or

    attempted obstruction contained within these communications.

           Where Steve McNally’s Congressional testimony is concerned, while USAT

    maintains that Congress cannot enforce the TVPRA, it also is true that Plaintiffs offer

    insufficient evidence in support of their assertions of false testimony. [UMF ¶ 27]. There

    is no dispute that Mr. McNally prepared his testimony by looking at documents at USAT

    and with the assistance of general counsel Stephen Hess and special disciplinary

    counsel Donald Alperstein. [UMF ¶¶ 25-26]. There is also no dispute that Mr. McNally

    did not have personal knowledge of the history of Jean and Steven Lopez or Donald

    Alperstein’s work. [UMF ¶¶ 18-20, 22]. He could only testify about what he learned.

    Plaintiffs assert that Mr. McNally’s testimony is false but make no effort to connect

    proffered evidence with the preparation of Mr. McNally’s testimony. [UMF ¶ 27].


                                                16
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 17 of 22




           Plaintiffs assert that Mr. McNally’s Congressional testimony was “corrupt.” [D.E.

    293 at ¶¶ 15, 108, and 149]. “[T]he term ‘corruptly’ in criminal laws has a longstanding

    and well-accepted meaning. It denotes an act done with an intent to give some

    advantage inconsistent with official duty and the rights of others. It includes bribery but

    is more comprehensive; because an act may be corruptly done though the advantage to

    be derived from it be not offered by another." U.S. v. Aguilar, 515 U.S. 593, 614 (1995)

    (Scalia, A.G. dissenting) (internal punctuation and citation omitted). In other words,

    assuming that the allegedly false Congressional testimony can support a Section

    1590(b) or Section 1591(d) obstruction claim, then Plaintiffs have to establish that Mr.

    McNally lied to Congress. The evidence regarding the preparation of the Congressional

    testimony falls well short of knowing obstruction and even shorter of corrupt intent.

           For all the foregoing reasons, the Court should grant summary judgment in

    USAT’s favor on Count 8.

    C.     Absence of a Venture with Steven Lopez (Counts 2, 3, 5, and 8).

           As noted above, Section 1595(a) permits a civil action against “whoever

    knowingly benefits, financially or by receiving anything of value from participation in a

    venture which that person knew or should have known has engaged in an act in

    violation of this chapter.” Accordingly, Plaintiffs have to establish that USAT knew it was

    in a venture with Steven Lopez. They cannot. The most recent allegation of sexual

    misconduct against Steven Lopez is by Amber Means in 2013. [UMF ¶ 8]. By that time,

    she had not been a USAT member over for a year. [UMF ¶ 6]. The evidence in this case

    does not establish that USAT knew or should have known that there were allegations of


                                                 17
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 18 of 22




    sexual misconduct against Steven Lopez earlier than 2015. [UMF ¶¶ 5, 9, 11-16].

    Accordingly, it cannot have entered into a venture with Steven Lopez.

           As the Magistrate pointed out in his most recent recommendation:

        In Bistline v. Parker, the Tenth Circuit found persuasive the First Circuit’s
        application of the definition of “venture” under Section 1591(e)(6) as “any group
        of two or more individuals associated in fact, whether or not a legal entity” to
        Section 1589. Bistline, 918 F.3d [849, 873 (10th Cir. 2019)] (citing Ricchio v.
        McLean, 853 F.3d 553, 556 (1st Cir. 2017)). As such, Judge Arguello adopted
        the broad definition of “venture” when she issued her Order in this case on the
        SAC. Order at 35.

    D.E. at 18. While the venture definition above is broad, it is not without limitation. To this

    end, a closer analysis of Bistline court’s discussion of continuous conduct is in order.

           In addition to the notorious Fundamentalist Latter Day Saints (FLDS) prophet

    Warren Jeffs, the defendants included a law firm and one of its partners, Rodney Parker.

    Bistline, 918 F.3d at 854. Parker allegedly helped Jeffs reinstate a trust that Jeffs’ ailing

    father controlled as part of his advice to Jeffs on how to accomplish Jeffs’ objective of

    total control over the homes, possessions, and bodies of the FLDS community, including

    Jeffs’ plan to facilitate the rape of minor girls by himself and others. Id. at 856-57. Jeffs

    obtained the control and opportunity to prey on children he desired through a campaign

    of coercion and control over the FLDS community while Parker and his law firm received

    payment for their legal work from the trust. Id. at 857, 875.

           Key to the Bistline Court’s holding regarding the sufficiency of the joint venture

    allegations was the notion that the defendants allegedly set up a scheme “designed

    expressly for the purpose of facilitating these crimes and also ensuring that defendants

    would personally reap amber benefits therefrom.” Id. at 875-76. Moreover, the Bistline


                                                 18
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 19 of 22




    Court remarked “that despite extensive knowledge of the ways Mr. Jeffs was using his

    power to harm plaintiffs and other similarly-situated individuals, defendants continued to

    use their legal expertise to uphold this scheme.” Id. at 875. Moreover, the facts

    demonstrated awareness of illegal conduct over a period of years and “construct[ion] of

    a scheme for the purpose of enabling it.” Id. at 876. Here, there is no evidence, and

    Plaintiffs have not alleged, that USAT is a perpetrator of TVPRA violations. Accordingly,

    Plaintiffs must bring forth some indicia of continuous conduct or a pattern of behavior in

    order to establish a triable issue of fact regarding the joint venture element under Section

    1595(a). See e.g. M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 970

    (S.D. Ohio 2019) (Observing where there no “actual knowledge of participation in the sex

    trafficking itself…Plaintiff must allege at least a showing of a continuous business

    relationship between the trafficker and the hotels such that it would appear that the

    trafficker and the hotels have established a pattern of conduct or could be said to have a

    tacit agreement”). They cannot.

           There is no dispute that Plaintiffs Means and Joslin, the only Plaintiffs with forced

    labor and transportation claims remaining against USAT, did not make their claims

    against Steven Lopez known to USAT until years after the alleged sexual misconduct

    occurred. [UMF ¶¶ 5, 9]. The only issue is whether USAT knew or should have known

    that Steven Lopez was potentially committing TVPRA violations prior to 2015 Meloon’s

    communications. To that end, as discussed above, the record contains at least half a

    dozen places where Meloon’s complaints about Steven Lopez might have appeared,

    many that she herself authored, but they are absent. [UMF ¶¶ 11-15]. This is even where


                                                19
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 20 of 22




    she has expressed strong, detailed opinions to USAT CEO David Askinas in 2006 and

    2007, and in her graphic blog posts. [UMF ¶ 11].

           Plaintiffs offer citations to records in support of USAT’s pre-2015 knowledge that

    either do not set forth a complaint beyond identifying Steven Lopez as one alleged abuser

    among many or that are not consistent with their admissions in other parts of discovery.

    [UMF ¶ 12]. This does not suffice in considering the totality of the discovery discussed

    above.    An additional factor is the timing of the apparent end of her consensual adult

    relationship with Steven Lopez is at or near the time she brought forward a complaint

    against Jean Lopez, Steven Lopez’s brother. [UMF ¶¶ 10-11]. Under these

    circumstances, the Court may make the reasonable inference that USAT did not receive

    reports of sexual misconduct allegations against Steven Lopez until 2015. [UMF ¶ 16]. A

    TVPRA joint venture contemplates some kind of coordination between the parties to

    achieve an unlawful objective. That evidence is absent in this case. For the same reasons,

    there also cannot be evidence of a knowing benefit to USAT under Section 1595(a).7 For

    these reasons, USAT is entitled to summary judgment on Counts 2, 3, 5, and 8.

                                          VI. Conclusion

             For the foregoing reasons, Defendant USAT respectfully requests the Court to

    enter summary judgment in its favor dismissing Plaintiff’s Claims 2, 3, 5, and 8.




    7 USAT has not abandoned its position that a closer connection between the benefit to
    the beneficiary and a TVPRA violation is required under Section 1595(a) than what
    Plaintiffs either plead or rely on in discovery. See, e.g., Marriot International, Inc., 2020
    U.S. Dist. LEXIS 70644 at *35-36 (discussing a knowing benefit “from the trafficking
    venture”) (emphasis supplied).
                                                  20
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 21 of 22




          Respectfully submitted this 11th day of September 2020.



                                                  /s/ Thomas B. Quinn
                                                  Thomas B. Quinn
                                                  Nathan A. Huey
                                                  Lillian L. Alves
                                                  GORDON REES SCULLY MANSUKHANI LLP
                                                  555 Seventeenth Street, Suite 3400
                                                  Denver, Colorado 80202
                                                  Tel.: (303) 534-5160
                                                  Fax: (303) 534-5161
                                                  tquinn@grsm.com
                                                  nhuey@grsm.com
                                                  lalves@grsm.com
                                                  Attorneys for Defendant USA Taekwondo,
                                                  Inc.




                                             21
Case 1:18-cv-00981-CMA-MEH Document 343 Filed 09/11/20 USDC Colorado Page 22 of 22




                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 11th day of September 2020, a true and correct copy of
    the foregoing was electronically filed with the Clerk of the Court using the CM/ECF
    system, which will send notification of such to all counsel of record.



                                             /s/ Fran Aragon Eaves
                                             For Gordon Rees Scully Mansukhani LLP




                                               22
